Citation Nr: 1612080	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left knee degenerative joint disease (DJD) status post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in from May 1991 to October 2002 and from October 2002 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for the Veteran's left knee disability and rated it 10 percent disabling effective June 1, 2011.  A December 2013 rating decision granted a 20 percent disability rating from June 1, 2011.

This case was previously before the Board in July 2015.  The July 2015 Board decision inter alia denied the Veteran's increased rating claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  The Board decision also remanded the issue of entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).  In a February 2016 order, the Court vacated the July 2015 Board decision as it pertained to the denial of an increased rating for left knee disability and remanded the matter to the Board for further proceedings consistent with a January 2016 Joint Motion for Partial Remand (JMR).  The Order left undisturbed the Board's remand disposition of the increased rating claim for PTSD.  That issue will continue to be addressed on appeal at the Agency of Original Jurisdiction (AOJ) consistent with the Board's remand and will not be addressed herein.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the January 2016 JMR, the Court found that the Board failed to consider whether Veteran exhibited symptoms that were observable by a lay person.  Specifically, during his October 2013 VA examination, the Veteran reported that his left knee sometimes felt unstable.  The Court remanded the matter for the Board to fully consider the Veteran's reported symptoms.  However, before the Board can do so, additional development is required.

In his June 2013 VA Form 9, the Veteran reported that he was presently receiving physical therapy for his left knee disability.  On a concurrent Notice of Disagreement, the Veteran reported he had been seen at Concentra Medical Center for physical therapy with K. V.  In September 2013, the Board obtained private records from Concentra Medical Center dated from July 2010 to August 2010.  However, the Veteran's June 2013 VA Form 9 indicates he continued to receive care since August 2010, possibly from other providers.  These records could corroborate the Veteran's October 2013 report of knee instability or otherwise support his claim for an increased rating.  Thus, on remand, the AOJ should request that the Veteran identify and authorize the release of records from any sources of treatment for his left knee disability from June 2011 to present, and obtain any records so authorized.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for his left knee disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's left knee disability.  All records received should be associated with the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




